Citation Nr: 0027551	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-08 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from May 1942 to November 
1945.  In March 1946, he claimed service connection for a 
right shoulder disorder.  The claim was denied by a May 1946 
rating decision, and later granted by one issued in January 
1947.  Initially, a noncompensable evaluation was assigned, 
but the evaluation was increased to 10 percent by a March 
1954 rating decision, and to 20 percent by one issued in 
January 1993.  Over the years, the veteran also claimed 
service connection for hearing loss, an ear disorder, and 
cataracts, and those claims were denied.

In August 1998, he claimed service connection for PTSD.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
November 1998 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied the claim.


FINDINGS OF FACT

The claim for service connection for PTSD is not plausible 
under the law, as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment of mental illness.
VA treatment records that are included in the file mainly 
addressed the veteran's service-connected shoulder disorder 
or his hearing loss and none of them suggested mental 
illness.

In 1995, the veteran submitted, in connection with a claim 
for service connection for hearing loss, information about 
the 729th Railway Operations Battalion, the unit to which he 
was assigned during World War II.  The information included a 
map depicting the south of England, Belgium, and the 
Netherlands, and the north of France and Germany.  It bore 
annotations, perhaps in the veteran's own hand, regarding the 
movements of his unit.  The annotations showed, for example, 
that the unit had operated in England for some time prior to 
the allied invasion of France on 6 June 1944, and that some 
detachments of the unit had arrived in France, and begun 
operations, during July 1944.

At the same time, the veteran also submitted a photocopy of 
an article that had appeared in the Reading Eagle in May 
1983.  According to the article, the veteran visited VA 
hospital patients each week, and had done so since 1978.  He 
maintained a record of patients he visited regularly, and 
information about them.  Currently, he was visiting 18 
patients, and his record reflected that an equal number he 
had previously visited had passed away.

An October 1996 VA outpatient treatment record noted that the 
veteran was "very upset", as his wife was to have a leg 
amputated that day.  A November VA treatment record noted 
that his wife had just passed away, he was very upset, and a 
"small dose" (0.5 mg) of Ativan was helping to calm his 
nerves.  A VA treatment record from December noted that the 
veteran was upset about his wife's death, and had been eating 
"junk food" instead of following his diet.  A January 1997 
record by the VA primary care clinic noted that, since his 
wife's death, the veteran had not taken his medication as 
directed for a while, but was once again compliant.  The 
clinical assessment was adjustment to change of life (death 
of wife).  A March 1997 record noted continued grief and poor 
diet but some improvement in mood and sleep.  The assessment 
included normal grieving period, but no depression.

In August 1998, the veteran reported that he had just seen 
the movie "Save Ryan" (an apparent reference to the movie 
"Saving Private Ryan", starring Tom Hanks) and he claimed 
service connection for PTSD.

At an October 1998 VA psychiatric examination, the veteran 
complained that "I get spells" and they had been worse 
since he saw the movie "Save Ryan."  He said he became 
distraught during the movie, particularly during the first 
thirty minutes, and needed assistance getting home.  The 
examiner said he then went on to describe an intolerance for 
noise, including fireworks, thunderstorms, the sound of jet 
aircraft, and the clatter of dishes in restaurants.  He said 
he was a railroad engineer in service and was involved in the 
Normandy invasion.  He denied active combat, but said that 
the railroads were always being bombed, that he had many 
close calls, and that it made him a nervous wreck his entire 
life.  He said his unit sustained a couple of hundred 
casualties.  A friend, Kenny Sparks, caught fire and the 
veteran saved his life by wrapping him in an overcoat.

He described himself as helpful and diligent in service and 
after.  He had owned a successful business, a sign shop, for 
40 years.  He had been married for 64 years, and his wife had 
passed away two years earlier.  It was further reported that 
he had never attempted suicide, had not had inpatient 
psychiatric treatment, had not been prescribed psychotropic 
medications, and had not had outpatient counseling.

The examiner stated that the veteran had experienced a 
traumatic event and, thus, met the "category A" diagnostic 
criteria for PTSD.  With regard to "category B" diagnostic 
criteria, reexperiencing the traumatic event, the veteran 
reported an exaggerated startle response, fairly frequent 
intrusive recollections of World War II, and an occasional 
dream, but denied hallucinations.  With regard to "category 
C" diagnostic criteria, persistent avoidance of stimuli 
associated with the traumatic event and numbing of general 
responsiveness, the examiner said that, though the veteran 
cried while talking about his experiences in service, said he 
became upset when he encountered reminders of World War II, 
and avoided noisy restaurants, there were no clear avoidance 
symptoms.  The examiner also noted that, not only was there 
no evidence of amnesia, anhedonia, detachment, or 
estrangement, but the veteran was very engaging and reported 
that he had always been a warm and helpful person.

The examiner noted that the veteran was punctual and well 
groomed, and appeared to be a reliable historian.  He 
displayed no unusual mannerisms, but frequently shifted in 
his seat and, when discussing World War II, appeared 
uncomfortable.  There was some emotional lability, and he 
cried when discussing the events of World War II, but it was 
appropriate in the context of the discussion.  His speech was 
unremarkable, and he maintained appropriate eye contact.  On 
mental status examination, the veteran was alert and 
oriented.  Thought processes were clear, coherent, and goal-
directed without evidence of obsession, compulsion, delusion, 
hallucination, or irritation.  The veteran denied suicidal 
and homicidal ideation and described his mood as "okay."  
His affect was broad-ranged and unrestricted.  There was no 
evidence of a concentration or memory disturbance, and 
judgment and insight were felt to be good.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified, and 
the Global Assessment of Functioning score was 61-70.  The 
examiner followed up with an explanation that the veteran had 
some symptoms of PTSD but did not meet all of the criteria, 
from the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV), 
for the diagnosis of PTSD.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, VA 
has the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet. App. 477, 480-1 (1999), 
request for en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), citing Grivois v. Brown, 6 Vet.App. 136, 
139 (1994); Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

Further, the Court of Appeals for Veterans Claims has made it 
clear that it is error for the Board to proceed to the merits 
of a claim that is not well grounded.  Epps v. Brown, 9 
Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has submitted sufficient 
evidence to present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2000).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See generally Cohen v. Brown, 10 Vet.App. 128 (1997); 
38 C.F.R. § 4.125 (2000).

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence showing a 
diagnosis of PTSD, evidence of a traumatic event in service, 
and medical evidence of a nexus between military service and 
the diagnosed PTSD.  Gaines v. West, 11 Vet.App. 353, 357 
(1998); Cohen v. Brown, supra, at 136-7.  For purposes of 
determining whether the claim is well grounded, lay evidence 
of traumatic events in service, to the extent that such 
evidence was relied upon by examiners to diagnose PTSD, is 
presumed credible.  Id.  Moreover, only the evidence in 
support of the claim is considered when determining whether 
it is well grounded.  See, e.g., Harth v. West, ___ Vet.App. 
___, No. 98-2061, slip op. at 6 (July 19, 2000).

In this case, a VA examiner concluded that the veteran 
experienced traumatic events in service, though no specific 
traumatic event was ever identified.  The examiner also 
concluded that the veteran reexperienced traumatic events, 
though there is no evidence that any specific traumatic event 
was ever reexperienced and little evidence that any traumatic 
events were.  In addition, the examiner specifically 
concluded that the veteran did not clearly demonstrate 
avoidance symptoms.

We believe that this aspect of the diagnostic criteria, 
avoidance symptoms, warrants closer scrutiny in this case.  
Those diagnostic criteria are as follows:

Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following:

(1)  Efforts to avoid thoughts, feelings, or 
conversations associated with the trauma;

(2)  Efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;

(3)  Inability to recall an important aspect 
of the trauma;

(4)  Markedly diminished interest or 
participation in significant activities;

(5)  Feeling of detachment or estrangement 
from others;

(6)  Restricted range of affect (e.g., unable 
to have loving feelings);

(7)  Sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children; or a normal life span).

DSM-IV, at 428.

In summing up the October 1998 VA psychiatric examination, 
the examiner specifically noted that the veteran's affect was 
not restricted, and that the veteran did not exhibit 
detachment or estrangement from others.  In fact, the 
examiner found the veteran to be warm and engaging, and the 
veteran acknowledged that he was.  Further, the examiner was 
apparently unaware of the veteran's extensive record of 
volunteer activities at the VA hospital.  There, rather than 
avoiding activities, places, or people that would arouse 
recollections of World War II, and thoughts, feelings, or 
conversations associated with it, it appears that he actively 
sought them out.

The Board recognizes that we are not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Here, as discussed above, a critical 
element of the threshold issue of well-groundedness is the 
requirement that there be a diagnosis of PTSD.  

The record contains a thorough analysis, by an examining 
physician, of the veteran's psychiatric complaints and 
symptomatology.  The resultant diagnosis was of an anxiety 
disorder, and the examiner expressly determined that the 
veteran's manifestations did not meet the diagnostic criteria 
for post-traumatic stress disorder.  Thus, based upon the 
medical evidence, there is no diagnosis, by a medical 
professional, of PTSD in this case and, in the absence 
thereof, the claim is not well grounded and must be denied.  
See Gaines, Cohen, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

